                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

WILLIE RAMSEY,

             Plaintiff,                              Case No. 19-cv-11902
                                                     Hon. Matthew F. Leitman
v.

CITY OF DETROIT, d/b/a
DETROIT POLICE DEPARTMENT, et al.,

          Defendants.
__________________________________________________________________/

ORDER GRANTING DEFENDANT’S MOTION TO DISMISS (ECF No. 18)

      On June 26, 2019, Plaintiff Willie Ramsey, through retained counsel, filed

this civil-rights action against the City of Detroit Police Department and others. (See

Compl., ECF No. 1.) Ramsey’s counsel later filed a motion to withdraw due to a

“complete and total breakdown in the attorney client-relationship.” (Mot., ECF No.

14, PageID.58.) The Court granted counsel’s motion by written order on February

13, 2020. (See Order, ECF No. 17.) In that order, the Court directed Ramsey, by no

later than April 6, 2020, to either (1) have new counsel file an appearance on his

behalf or (2) file a notice with the Court indicating that he would be representing

himself in this action. (See id., PageID.17.)

      Ramsey did not comply with the Court’s order. New counsel has not appeared

in this action on Ramsey’s behalf. Ramsey has also not filed a notice with the Court


                                          1
indicating that he wishes to represent himself. Indeed, it does not appear that

Ramsey has taken any action to prosecute his claims in more than a year.

      On March 11, 2021, Defendants filed a motion to dismiss under Federal Rule

of Civil Procedure 41(b). (See Mot., ECF No. 18.) That rule provides that a court

may dismiss an action for “failure of the plaintiff to prosecute or to comply with

these rules or any order of the court.” Fed. Rule Civ. Proc. 41(b). Defendants served

the motion by United States Mail to Ramsey at the address Ramsey has on record

with the Court. (See Mot., ECF No. 18, PageID.71.) Under the Court’s local rules,

Ramsey’s response to the motion was due no later than April 1, 2021. See E.D. Mich.

Local Rule 7.1(e)(2)(A). Ramsey has not filed any response to the motion. Nor has

Ramsey contacted the Court to request additional time to respond to the motion.

      The Court has reviewed Defendants’ motion and concludes that it should be

granted. Accordingly, because Ramsey has failed to comply with the Court’s

February 13, 2020, order to either retain new counsel or inform the Court that he

planned to represent himself, failed to respond to Defendants’ motion to dismiss,

and has otherwise failed to take any action to prosecute his claims in more than a

year, IT IS HEREBY ORDERED that Defendants’ motion to dismiss (ECF No.

18) is GRANTED and Ramsey’s claims are DISMISSED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: April 28, 2021
                                         2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 28, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764




                                       3
